DETAILED ACTION
This is a first office action in response to application no. 16/301,061 filed on November 13, 2018 in which claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 notes that where: “F is the regression function”, however, no regression was mentioned in the claimed limitation.  The claims noted that a step of marking detection by minimizing the function. In other words, there is no mention of determining a “regression”.  In addition the Applicant’s “equation” does not have an equal sign. 

It is considered as an expression as noted below:

    PNG
    media_image1.png
    90
    619
    media_image1.png
    Greyscale


Claim 1 also notes where “W1 corresponds to the gray value” Vi of the ith pixel crossed by the agent.
The gray value was not indicated in the claimed limitation.

Since the claim is indefinite, it will be rejected as best understood by the Examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US Patent no. 9,395,192 in view of Zhang et al. (US Patent Application Publication no. 2010/0097456).


	It is noted that Silver is silent about said step consisting in assigning each pixel of the image acquired a value that corresponds to the confidence degree of said pixel belonging to a marking zone.
	However, Zhang teaches an image processing method including the step consisting in assigning each pixel of the image acquired a value that corresponds to the confidence degree of said pixel belonging to a marking zone (See Zhang [0094]-[0095]).
	Therefore, it is considered obvious that skilled in the art, before the effective filing of the claimed invention, would recognize the advantage of modifying Silver’s image processing method to incorporate Zhang’s steps wherein the step consisting in assigning each pixel of the image acquired a value that corresponds to the confidence degree of said pixel belonging to a marking zone.  The motivation for performing such a modification in Silver is to avoid the complex computational tasks associated with managing the detection of the objects.
The Applicant should note that the “implementing a step of marking detection by minimizing the function f in the following equation” is not complete since the expression below is not the claimed equation.

    PNG
    media_image2.png
    90
    619
    media_image2.png
    Greyscale


2 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US Patent no. 9,395,192 in view of Zhang et al. (US Patent Application Publication no. 2010/0097456) as applied to claim 1 above, and further in view of Frank et al. (US Patent Application Publication no. 2008/0052638).

Regarding claim 2, most of the limitations of this claim have been noted in the above rejection of claim 1.
	It is noted that the combination of Silver and Zhang is silent about adjusting a parameter on the basis of data originating from a geolocation system.
	However, Frank teaches an image processing method including the step of adjusting a parameter on the basis of data originating from a geolocation system (See Frank [0142] “By adjusting the parameters of the functions using linear regression or another fitting algorithm, one obtains the specified number of clusters” ).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Silver and Zhang to incorporate the teachings of Frank wherein an image processing method including the step of adjusting a parameter on the basis of data originating from a geolocation system.  The motivation for performing such a modification in the proposed combination of Silver and Frank is to find a subset of locations that are closer to each other than other locations.

8.	Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, wherein the base claim would be amended to overcome the rejection under 35 USC 112 second paragraph where the expression will be written in the form of an equation as noted and any intervening claims.


An image processing method comprising the steps of assigning each pixel of the image acquired a value that corresponds to the confidence degree of said pixel belonging to a marking zone, and then implementing a step of marking detection by minimizing a regression function, and receiving at least one image of the ground in front of and/or behind a vehicle, characterized in that said method further comprises a step of partially masking the image acquired, using the data originating from a detection module for detecting elements located in the camera fields above the level of the ground.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shashua et al. (US Patent Application Publication no. 2019/0384294) teaches crowd sourcing data for autonomous vehicle navigation.
Zhang et al. (US Patent Application Publication no. 2013/0266175) teaches road structure detection and tracking.
Zhang et al. (US Patent Application Publication no. 2010/0098290) teaches method for detecting a clear path through topographical variation analysis.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424